George Rose Smith, Associate Justice, concurring. The only constitutional point I find it necessary to consider is the clear violation of the proviso in Amendment 40, which directs that no school tax “be appropriated for any other purpose nor to any other district than that for which it is levied. ’ ’ The equalizing school district created by Act 107 is not really a school district at all; calling it a school district does not make it one. It has no schools, no teachers, no pupils. It is simply a bookkeeping device by which tax money is to be taken from one or more of the true school districts in the county and given to one or more of the other districts. It seems so plain to me that the constitution cannot be circumvented in this manner that I see no need to express an opinion upon the various other issues that have been presented. McFadbin and Robinson, JJ., join in this opinion.